DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-39 are currently pending and have been examined. Claims 20, 28, and 36 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) the rejection as follows has been applied.
Under step 1, per MPEP 2106.03, claims 20-27 are a system, claims 28-35 are a method, and claims 36-39 are non-transitory computer-readable medium claims. Thus, each claim 20-39, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. § 101.
Under step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per independent claims 20, 28, and 36 (taking recitation of claim 28 as representative as recitation of claims 20 and 36 are substantially similar) is as follows: 
determining that a publisher identified webpage is new and that no affiliate network page data exists;
receiving at least one affiliate exemplary syntax, 
obtaining an advertiser identifier to form an advertiser identifier parameter;
obtaining an advertiser affiliate webpage URL corresponding to the advertiser identifier …,
forming an affiliate network advertiser link, 
storing the affiliate network advertiser link …, and 
providing an affiliate network advertiser link to a publisher. 
Further, dependent claims 21-27, 29-35, and 37-39, recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. They further describe the abstract idea as follows:
per claims 21, 29, and 37, wherein forming the affiliate network advertiser link further includes: substituting the previous advertiser identifier parameter with the advertiser identifier; and substituting the previous advertiser URL parameter with the advertiser URL parameter
per claims 22, and 30, wherein the advertiser identifier is associated with an advertiser affiliate.
per claims 23, 31, and 39, wherein the affiliate network advertiser link is provided to the publisher in a form of a shortened link.
per claims 24, 32, and 38, updating a previous link generation server database record with the affiliate network advertiser link.
per claims 25, and 33, … updating a previous link generation server database record corresponding to the affiliate network advertiser link with … metadata.
per claims 26, and 34, receiving an exemplary affiliate network advertiser link … includ[ing] a received affiliate network URL, at least one received advertiser identifier, at least one received redirect variable, and at least one received advertiser webpage URL; recording the exemplary affiliate network advertiser link, the received affiliate network URL, and the at least one received redirect variable; and parsing the received affiliate network URL to isolate an exemplary advertiser identifier parameter and an exemplary advertiser URL parameter for subsequent substitution.
per claims 27, and 35, retrieving a publisher identifier corresponding to publisher account information; and appending the publisher identifier to the exemplary advertiser URL parameter.
(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which pertains to determining that a publisher identified webpage is new and has no affiliate network page data, receiving an affiliate exemplary syntax corresponding to a previous advertiser identifier parameter and a previous advertiser URL parameter, obtaining an advertiser identifier and a corresponding advertiser affiliate webpage URL, forming an affiliate network advertiser link based on the obtained data, storing the affiliate network advertiser link, and providing the affiliate network advertiser link to a publisher, which are certain methods of organizing human activity.
The phrase “Certain methods of organizing human activity” applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) Il. A-C.
Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
Under step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an “inventive concept’’).
Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and (Il) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole.

The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 20-39 at least are per claim 20, per claim 28, and per claim 36 a database of a dynamic affiliate network advertiser link creation system including at least one affiliate exemplary syntax; a server in network communication with the database and a web browser on a processor, and a link generation server database. Dependent claims 25 and 33 also recite the additional element of scraping the publisher identified webpage for metadata.  Remaining dependent claims, namely 21-24, 26-27, 29-32, 34-35, and 37-39, either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components, for example note a database including at least one affiliate exemplary syntax, … a web browser on a processor, … a link generation server database., as well as the commonly understood and practiced process of scraping a webpage for information. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). 
The server/processor of the system executing the "apply it" or forming the affiliate network advertiser link based on the advertiser identifier parameter and the advertiser URL parameter; (e.g. a server in network communication) is merely combining data, and receiving/sending data over a network. The sending/receiving of advertiser identifier and URL data, and an affiliate network advertiser link, via a generic server/processor to provide affiliate network advertiser links to a publisher fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole for the reasons stated above.
Thus, the abstract idea which pertains to determining that a publisher identified webpage is new and has no affiliate network page data, receiving an affiliate exemplary syntax corresponding to a previous advertiser identifier parameter and a previous advertiser URL parameter, obtaining an advertiser identifier, obtaining a corresponding advertiser affiliate webpage URL, forming an affiliate network advertiser link based on the obtained data, storing the affiliate network advertiser link, and providing the affiliate network advertiser link to a publisher, which is a certain method of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
Under step 2B, per MPEP 2106.05, as it applies to claims 20-39, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea which pertains to determining that a publisher identified webpage is new and has no affiliate network page data, receiving an affiliate exemplary syntax corresponding to a previous advertiser identifier parameter and a previous advertiser URL parameter, obtaining an advertiser identifier, obtaining a corresponding advertiser affiliate webpage URL, forming an affiliate network advertiser link based on the obtained data, storing the affiliate network advertiser link, and providing the affiliate network advertiser link to a publisher, which is certain methods of organizing human activity (prong one) – has not been applied in an eligible manner. The additional elements of a database including at least one affiliate exemplary syntax, … a web browser on a processor, and … a link generation server database, are generic as they are described at a high level of generality, see at least as-filed Fig. 1, and spec. para. [0018] - [0021] and para. [0050]. 
Further, as noted in MPEP 2106.05(d)II the courts have recognized some computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For example, receiving or transmitting data over a network, (e.g., using the Internet to gather data, See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); recording a customer’s order, (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)); electronic recordkeeping, (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts")); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and presenting offers and gathering statistics, (See OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). 
The additional element of providing the affiliate network advertiser link to a publisher to allow the tracking of one or more metrics associated with one or more transactions involving the affiliate network advertiser link is also a well-understood, routine, conventional activity previously known to the industry, and is specified at a high level of generality. The cited Chandley (2008/0208682) reference teaches creating an affiliate advertising link which allows for the measurement of click-throughs and revenue generated through the link.
Furthermore, the claims appear to be implementing a commercial solution to a commercial problem of generating advertiser affiliate links for online marketing, see at least as-filed spec. para. [0008] - [0009].
The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions and amount to no more than general linking to a technical environment and/or technical field of use - as they are described at a high level of generality (prong two).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20-22, 24-25, 28-30, 32-33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shnier US Patent Application 2003/0065739 A1 (hereinafter Shnier) in view of Chandley et al. US Patent Application 2008/0208682 A1 (hereinafter Chandley).

Regarding claims 20, 28, and 36 Shnier teaches a system for dynamic affiliate network advertiser link creation, the system comprising: a database including at least one affiliate exemplary syntax (para. 0045, The first phase is adding URLs and templates 112 to Central Database 110 to create and update Central Database 110. Para. 0030, the invention is discussed using audio content and the Internet and the world wide web as an example, but the same concepts apply for other periodically-updated content as well, such as video and text.); and a server in network communication with the database and a web browser on a processor (para. 0038, Communications Network 101 in FIG. 1 being the public Internet, Content Provider 100 being a world wide web server providing streaming audio, Central Database 110 being a world wide web server and database, and Client 120 being a personal computer with loudspeakers), the server configured to:
receive the at least one affiliate exemplary syntax corresponding to a previous advertiser identifier parameter and a previous advertiser URL parameter; (para. 0053-0054, If previous shows are archived in the database the system can examine the unique URLs to reveals the URL naming scheme. Para. 0115, once the URL naming scheme has been determined, at step 208, the template (affiliate exemplary syntax) is produced by deleting the characters of the URL name which change and substituting the replacement characters required to generate that naming scheme (for example, template 112 in FIG. 1). The template is stored at step 209. The naming scheme for a changeable URL is determined for content that needs to be updated. The changeable URL characters are replaced with the updated data.)
obtain an advertiser identifier to form an advertiser identifier parameter; obtain an advertiser affiliate webpage URL corresponding to the advertiser identifier to form an advertiser URL parameter; (para. 0008-0014, the URL format includes a host identifier that specifies the DNS host name of the server which has the content (advertiser identifier). In the given examples of cnn.com and media.cmpnet.com, the webpage URL serves to identify the host.)  
and store the affiliate network advertiser link in a link generation server database record. (para. 0115-0116, the URLs and templates are stored in a database at step 209.)

Shnier does not explicitly teach the server configured to: determine that a publisher-identified webpage is new and that no affiliate network page data exists; 
form an affiliate network advertiser link based on the advertiser identifier parameter and the advertiser URL parameter; and 
provide the affiliate network advertiser link to a publisher, the affiliate network advertiser link allowing the tracking of one or more metrics associated with one or more transactions involving the affiliate network advertiser link.
However, Chandley teaches the server configured to:
determine that a publisher-identified webpage is new and that no affiliate network page data exists (para. 0039-0040, at steps 402, 404, and 406 the system identifies a content item comprising a URL for adding an affiliate advertising link and determines whether the system currently has an affiliate relationship with an affiliate advertising program for an advertiser associated with the URL.); 
form an affiliate network advertiser link based on the advertiser identifier parameter and the advertiser URL parameter (para. 0038, in one embodiment, a URL within the content may be edited to include an affiliate advertising identifier, thereby converting the URL to an affiliate advertising link.); 
and provide the affiliate network advertiser link to a publisher, the affiliate network advertiser link allowing the tracking of one or more metrics associated with one or more transactions involving the affiliate network advertiser link. (para. 0038, after identifying items within the content, affiliate advertising links are added to the content for the identified items. Para. 0034, the affiliate advertising link is added to content published by a content contributor which is interpreted as the link being provided to the publisher. Paras. 0050-0052, teaches that the Content Sharing Service can share the revenue generated by the affiliate advertising link with a content contributor based on the number of click-throughs or the number of sales generated through the affiliate link. The required tracking of these metrics is done using the affiliate ID included in the link.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Shnier to include the server configured to: determine that a publisher-identified webpage is new and that no affiliate network page data exists;  form an affiliate network advertiser link based on the advertiser identifier parameter and the advertiser URL parameter; and provide the affiliate network advertiser link to a publisher, the affiliate network advertiser link allowing the tracking of one or more metrics associated with one or more transactions involving the affiliate network advertiser link, as taught by Chandley, so that the content provider can inform the third-party when the content has been updated, and what the new URL for that updated information will be (Shnier, para. 0026).

Regarding claims 21, 29, and 37, the combination of Shnier and Chandley teaches all of the limitations of claims 20, 28, and 36 above. 
Shnier does not explicitly teach wherein forming the affiliate network advertiser link further includes: substituting the previous advertiser identifier parameter with the advertiser identifier; and substituting the previous advertiser URL parameter with the advertiser URL parameter.
However, Chandley teaches wherein forming the affiliate network advertiser link further includes: substituting the previous advertiser identifier parameter with the advertiser identifier; and substituting the previous advertiser URL parameter with the advertiser URL parameter. (para. 0037, the system may look for known URL formats for existing affiliates links and replace them with new affiliate advertising links for the same products.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Shnier to include wherein forming the affiliate network advertiser link further includes: substituting the previous advertiser identifier parameter with the advertiser identifier; and substituting the previous advertiser URL parameter with the advertiser URL parameter, as taught by Chandley, in order for the content provider to use a changeable URL that can be periodically updated on their web site to reflect the new URLs (Shnier, para. 0020-0022).

Regarding claims 22, and 30, the combination of Shnier and Chandley teaches all of the limitations of claims 20, and 28 above. 
Shnier does not explicitly teach wherein the advertiser identifier is associated with an advertiser affiliate.
However, Chandley teaches wherein the advertiser identifier is associated with an advertiser affiliate. (para. 0007, the affiliate advertising links include an affiliate ID associated with the content sharing service.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Shnier to include wherein the advertiser identifier is associated with an advertiser affiliate, as taught by Chandley, in order for the host identifier to specify the server which contains the content (Shnier, para. 0014).

Regarding claims 24, 32, and 38, the combination of Shnier and Chandley teaches all of the limitations of claims 20, 28, and 36 above. Shnier further teaches updating a previous link generation server database record with the affiliate network advertiser link. (para. 0045, the Central Database 110 stores the created and updated links). 

Regarding claims 25, and 33, the combination of Shnier and Chandley teaches all of the limitations of claims 20, and 28 above.  Shnier further teaches scraping the publisher identified webpage for metadata; and updating a previous link generation server database record corresponding to the affiliate network advertiser link with the metadata (para. 0024, the central database stores the URL for the web page describing the content, along with other information to describe and to help in searching for the content.)

  
Claims 23, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shnier in view of Chandley and further in view of Bedingfield et al. US Patent Application 2007/0124414 A1 (hereinafter Bedingfield).
Regarding claims 23, 31, and 39, the combination of Shnier and Chandley teaches all of the limitations of claims 20, 28, and 36 above. The combination does not teach wherein the affiliate network advertiser link is provided to the publisher in a form of a shortened link. However, Bedingfield teaches wherein the affiliate network advertiser link is provided to the publisher in a form of a shortened link. (para. 0037, in an embodiment the substitute URL generation is performed on a web server without user intervention. The web server can automatically shorten a web site's URLs. Any hyperlink that can bring a user to another page can be shortened, and the shortened URL can be used as the hyperlink. So, in one embodiment when a user clicks on that shortened URL, the shortened URL appears in the location bar.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Shnier and Chandley to include wherein the affiliate network advertiser link is provided to the publisher in a form of a shortened link, as taught by Bedingfield in order to provide different formats for URLs (Shnier, paras. 0007-0011).

Claims 26, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shnier in view of Chandley and further in view of Wolfe US Patent Application 2003/0023687 A1 (hereinafter Wolfe).
Regarding claims 26, and 34, the combination of Shnier and Chandley teaches all of the limitations of claims 20, and 28 above. Shnier teaches record the exemplary affiliate network advertiser link, the received affiliate network URL, and the at least one received redirect variable (para. 0110, the Central database stores the links); 
and parse the received affiliate network URL to isolate an exemplary advertiser identifier parameter and an exemplary advertiser URL parameter for subsequent substitution (para. 0077, the system parses the characters to make the substitutions in the link.),
The combination of Shnier and Chandley does not teach wherein the server is further configured to: receive an exemplary affiliate network advertiser link, wherein the exemplary affiliate network advertiser link includes a received affiliate network URL, at least one received advertiser identifier, at least one received redirect variable, and at least one received advertiser webpage URL.
However, Wolfe teaches wherein the server is further configured to: receive an exemplary affiliate network advertiser link, wherein the exemplary affiliate network advertiser link includes a received affiliate network URL, at least one received advertiser identifier, at least one received redirect variable, and at least one received advertiser webpage URL; (para. 0035-0039, the merchants can determine the type of links and formats that are available to the affiliates. The example shown includes the affiliate network's linking reference tag (the one after “href=” in the affiliate network's home page link) is a Web site operated by the affiliate network (e.g., affiliate-network.com) (received affiliate network URL) (See para. 0027). The advertiser webpage URL follows "url=http", the merchant/advertiser identifier follows the "offerid" (see para. 0052), and the redirect variable of "type=2&subid=0&")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Shnier and Chandley to include wherein the server is further configured to: receive an exemplary affiliate network advertiser link, wherein the exemplary affiliate network advertiser link includes a received affiliate network URL, at least one received advertiser identifier, at least one received redirect variable, and at least one received advertiser webpage URL, as taught by Wolfe, in order to specify the appropriate URL format (Shnier, paras. 0007-0011).

Regarding claims 27, and 35, the combination of Shnier, Chandley, and Wolfe teaches all of the limitations of claims 26, and 34 above. Chandley further teaches wherein the server is further configured to: retrieve a publisher identifier corresponding to publisher account information; and append the publisher identifier to the exemplary advertiser URL parameter. (para. 0014, the host identifier specifies the domain name system (DNS) host name of the server which has the content.)

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 19 September 2022, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 20-39 have been fully considered.

With regard to claim rejections under Claim Rejections - 35 USC § 101
Applicant argues that the amended independent claims now recite, at least “receive the at least one affiliate exemplary syntax corresponding to a previous advertiser identifier parameter and a previous advertiser URL parameter” and “provide the affiliate network advertiser link to a publisher, the affiliate network advertiser link allowing the tracking of one or more metrics associated with one or more transactions involving the affiliate network advertiser link,” which are not a method of organizing human activity. These limitations do not reflect commercial interactions or marketing activity. They are therefore additional elements which must be considered for “integration...into a practical application.” Applicant respectfully submits that these are in fact limitations that are clearly integrated into the practical application. The steps are clearly using the alleged exception in a meaningful way beyond merely linking to the technical environment. For example, paragraph [0037] of the specification describes how the “affiliate network advertiser links allow for efficient tracking of online transactions related to affiliate network advertiser-linked products... .” Therefore, the claims recite additional elements that integrate the alleged abstract idea into a practical application, evidenced by the technical improvement achieved by the aforementioned limitations.

Applicant's arguments regarding the 35 U.S.C 101 rejection with respect to claims 20-39 have been fully considered but are not persuasive. The rejection is maintained. 
With respect to independent claims 20, 28, and 36, the additional elements do not integrate the judicial exception into a practical application (under step 2A prong two), or amount to significantly more than the judicial exception (under step 2B). The formation of an affiliate network advertiser link to track transaction metrics is a marketing or sales activity, and therefore falls under the commercial interaction Method of Organizing Human Activity.  The tracking of one or more metrics associated with a transaction involving the affiliate network advertiser link simply adds a well-understood, routine, and conventional activity previously known to the industry, and specified at a high level of generality, to the judicial exception. Therefore, the additional claim elements do not amount to significantly more than the judicial exception.

With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that the cited references do not teach all of the limitations of the independent claims. The combination does not teach or suggest “receive the at least one affiliate exemplary syntax corresponding to a previous advertiser identifier parameter and a previous advertiser URL parameter,” as recited in the claims. The Office Action appears to rely on Shnier paragraph [0115], as teaching the limitation. The Office Action appears to identify Shnier’s “template” as corresponding to the claimed “affiliate exemplary syntax.” However, Shnier does not teach or suggest that the “template” corresponds to “a previous advertiser identifier parameter and a previous advertiser URL parameter,” as recited in the claim. Additionally, Chandley fails to remedy the deficiencies of Shnier.
Argument Two
Applicant also argues that the combination of Shnier and Chandley does not teach or suggest “provide the affiliate network advertiser link to a publisher, the affiliate network advertiser link allowing the tracking of one or more metrics associated with one or more transactions involving the affiliate network advertiser link,” as now recited in the claim. 

Applicant's arguments regarding the 35 U.S.C 103 rejection with respect to claims 20-39 have been fully considered but are not persuasive. The rejection is maintained.
Shnier teaches obtaining a changeable URL, and updating the URL by substituting the characters in the naming scheme. The template stored at step 209 can be generated using previous URLs, and can includes a host identifier that specifies the DNS host name of the server which has the content (advertiser identifier).  
Chandley teaches that the URL can be converted to an affiliate advertising link (para. 0038), and that the actions performed by the consumer using the link can be measured to provide proportional compensation to the affiliates (paras. 0045 and 0050). The reference teaches an affiliate advertising program using a pay-per-click compensation model, or a pay-per-sale compensation model. Both models requires tracking metrics associated with a consumer using an affiliate link.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salta (US 2012/0046960) teaches a system and method for receiving a link pointing to a merchant, determining if the original link is to an affiliate page, and generating a substitute link to provide to the user, the link containing a tracking ID to determine the sale amounts and commission data.
Bafia (US 2011/0131098) teaches a system and method for facilitating an affiliate marketing relationship in which an affiliate web link is generated by identifying the affiliated merchant and the required merchant format. The affiliated web link can include an identification code and a tracking code to measure the sales generated and the commission amounts for the publishers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682